Additional Opinion Filed on Petition por Eehearing. Mr. Justice McGoorty delivered the opinion of the court. It is urged on the petition for rehearing that it was immaterial to the issues in this case whether defendant was acting in good faith or not. The real issue of fact was, whether or not plaintiffs were the procuring cause of the sale. It is true, the property was ultimately sold to plaintiffs’ customer (Hock), but not by defendant, for he sold to Woodward at a price $500 below that submitted to plaintiffs. That fact would make no difference if defendant knew that he was dealing with Hock or with Woodward as his representative. But where, as in the present case, there is evidence tending to show abandonment of negotiations with the broker’s customer, and entry upon negotiations with another party apparently in his own interest but in fact as the' secret representative of plaintiffs’ customer, of which defendant was ignorant, and that defendant, on due inquiry, was led to believe that he was dealing with an entirely new party and was not to pay commissions and was thereby induced to sell at such lower price, we think the element of good faith is material. It would not only seem unjust if he acted in good faith in the transaction that he should be mulcted for damages in the form of commissions because of bad faith and deceit practiced upon him by plaintiffs’ customer, but to present the question, whether, so far as the operating influences on defendant are concerned, plaintiffs under such circumstances could be said to be the procuring cause <of the sale. If he was acting in bad faith he would be chargeable with commissions on plaintiffs’ theory, but if acting in good faith, the controlling influences of the sale were not those set in motion by plaintiffs. Rehearing denied.